We have re-examined the record in the light of the additional evidence admitted by this court pursuant to our allowance of a motion to reopen the case for the purpose of presenting such testimony.
It cannot be contrariwise argued that the crucial test of the valid delivery of a deed is the intention of the grantor to pass title; and when it is shown that the owner of property has not intended to part with all dominion or control over his property during his lifetime, the instrument becomes, upon his death, a mere nullity.
As we view this entire record, we come to no other conclusion than that the mere handing to the grantees of the deeds in question, was not sufficient to infer an intent in the grantor to pass present title to the property, he thereby releasing any further right or interest in himself to the title to the property. In fact, the evidence speaks to the contrary, for it was *Page 162 
understood by all, at the time of the manual giving of the deeds from one to the other, that ultimately the deeds were to be given into the custody of a third person depositary, who was to return them to the grantor in the event the grantee named should predecease the said grantor.
A decree will be entered as directed in the original opinion.
Decree accordingly.
STEVENS, P.J., HUNSICKER and DOYLE, JJ., concur.